Nichols, J.
1. In a workmen’s compensation proceeding the burden is upon the claimant to establish by evidence that the employee has sustained an accidental injury such as is contemplated by the act. American Mutual Liability Ins. Co. v. Harden, 64 Ga. App. 593 (13 S. E. 2d 685); Shelby Mutual Casualty Co. v. Huff, 87 Ga. App. 463 (74 S. E. 2d 251).
2. “Where there is no evidence as to the, cause of death of an employee who collapses and almost immediately dies while engaged in the course of his normal and daily employment, there is nothing upon which a finding of fact that such employee sustained an ‘accident arising out of’ his employment may be predicated.” Shelby Mutual Casualty Co. v. Huff, supra.
3. The trial court did not err in affirming the finding of the State Board of Workmen’s Compensation that the evidence did not show that the deceased died as the result of an “accident arising out of” his employment.

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.

*571Assuming but not deciding that the deposition of Dr. Roy H. McClung is admissible, it has no probative value, for the hypothetical question propounded to him was based .partly on facts not presented in evidence at the hearing.
The award of the State Board of Workmen’s Compensation was that the claimant did not prove the cause of death, did not prove an accident, and therefore did not prove a causal connection between an accident and injury and the death of the employee. This finding was affirmed on appeal by the Judge of the Superior Court of Lowndes County. To this judgment the claimant excepts.